DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katanoda (US 2018/0058085) in view of Matsuo et al. (US 2019/0275904).
As per claim 10,  Katanoda discloses a chargeability presenting method for one or more vehicle parking places (PSa-PSe, figure 1) each including a charging space (28a-26e) connectable to a network (figure 1), the method using an information terminal (electric vehicle 10) that is connectable to the network, comprising:
The electric vehicle (10) configured outputting search indication information requesting a vehicle parking place including an available charging space (the contactless charged vehicle (10) transmits a user request to the charging station, paragraph 0047); and using the information terminal, presenting to a user of the information terminal chargeability information generated based on the vehicle presence information indicating whether or not a vehicle is present in the charging space included in the vehicle parking place (paragraphs 0048-0049), Katanoda discloses the instant claimed invention except for the before start of transmitting first electric power for charging the electric vehicle, supplying second electric power to the charging space that  presenting chargeability information in each vehicle parking place that is generated based on the  anomalous information.  Matsuo et al. disclose a method for controlling power transmitting device comprises: before start of transmitting first electric power for charging an electric vehicle (200, supplying second electric power to a charging space (105) that is milder than the first electric power (figures 3-6, S101), detecting an anomaly during supplying the second electric power (S102), outputting anomalous information indicating that anomaly in a wireless power supply region in each charging space is to be detected (S103); and presenting chargeability information in each vehicle parking place that is generated based on the anomalous information (S104, 114, 124).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the method as taught by Matsuo et al. in the system as disclosed by Katanoda for the purpose of to ensure that there is no extrados/foreign object presence in the wireless charging space that causes interference while charging.

Allowable Subject Matter
3.	Claims 1-9 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: many references in the art disclose wireless/contactless power transferring/charging system and method of detecting a foreign object presence in a charging space and indicating the foreign object before charging.  The prior art of record does not teach or suggest, in 
(i) vehicle presence information indicating whether or not a vehicle is present in the charging space included in the vehicle parking place;
(ii) foreign-object information indicating whether or not a foreign object other than a vehicle is present in a wireless power-supply region in the charging space included in the vehicle parking place; and
receiving a vehicle parking place reservation; and indicating a presence of the foreign object in the wireless power supply region, outputting removal information to an operator for requesting removal of the detected foreign object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because claims 1-5 are now under allowance condition. The new added claim 10 is being rejection as set herein.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
March 9, 2021